DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations of “an exterior rated ozone generator” and “an exterior rated solid state electronic dehumidifier”. It is not clear what “exterior rated” is regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as “an ozone generator” and “a solid state electronic dehumidifier”, respectively.
Claims 1 and 11 recite the limitations of “a powered Peltier element” and “a powered inlet fan”. It is not clear what “powered” is regarded. Appropriate correction/clarification is required. For the purpose of examination, the above limitations will be interpreted as “a Peltier element” and “an inlet fan”, respectively.
Claim 6 recites the limitation of “a missing wall”. “a missing wall” is referred to “no wall”, thus not a structural limitation. Thus, it is not clear what structures are formed/defined “the lower air outlet”. Appropriate correction/clarification is required. 
Claim 11 recites the limitation of “an ozone generator” in line 1. The same limitation is also cited at the end of claim. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction/clarification is required. For the purpose of examination, “an ozone generator’ at the end claim will be interpreted as “the ozone generator”.
Claim 11 recites the limitation of “a missing wall”. “a missing wall” is referred to “no wall”, thus not a structural limitation. Therefore, it is not clear what structures are formed/defined “the lower air outlet”. Appropriate correction/clarification is required. 
Due to the dependency to the parent claim, claims 2-10 and 12-20 are rejected.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 6, and 10 are rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Roden et al (WO 2020/031123).
Regarding claim 1, Roden et al disclose an ozone generating system (ABSTRACT & paragraph [0001]). The apparatus comprises
(1) an ozone generator 600 having an inlet and a supplying line (Figure 1, paragraph [0066]); and
(2) an electric dryer/an electronic dehumidifier 100 including a solid state heat pump 140 (i.e. a solid state electronic dehumidifier, Figures 1-3, paragraphs [0006], [0067] & [0073]), wherein the electric air dryer 100 comprises
(i) an enclosed body 105 having a panel 145 for separating a casing 115 for heat transfer and a casing 128 for cold transfer (i.e. a hosing… a central wall… a hot chamber and a cold chamber, Figures 2-3, paragraphs [0067], [0069], & [0072] – [0073]), wherein 
(a) the casing 115 includes a hole for receiving a fan 130 at the upper portion thereof to move air over fins 113 through the lower portion thereof to the casing 128 (i.e. the hot chamber…an upper air inlet…a fan…a lower air outlet, and a hot chamber heat sink… Figures 2-3, paragraphs [0069] & [0072]) ; and 
(b) the casing 128 includes fins 126 and an inlet opening across from the lower portion to flow air to an outlet hole 129 at the upper portion (i.e. the cold chamber…a lower air opening…an upper air outlet..., and a cold chamber heat sink…, Figures 2-3, paragraphs [0071]) & [0072]); and 
(ii) a Peltier element 140 provided in the panel 145 and located between a heat sink 112 in the casing 115 and a cold plate 123 of the casing 128 (i.e. a powered Peltier…, Figures 2-3, paragraph [0073]);
wherein dried ai discharged from the outlet 129 is supplied to the inlet of the ozone generator 600 through the supply line (Figures 1-3, paragraphs [0066], [0077], & [0079]).
It should be noted that the limitation of “an air flow capacity of between 1 to 50 LPM” is not a structural limitation, rather a process-limiting parameter. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
It should be noted that the limitation of “the dehumidified air …is warmed…to reaching the ozone generator” is related to a manner of operating the device. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
 Regarding claim 2,  Roden teaches that water is condensed out of the casing 128 at the lower portion thereof (Figure 2, paragraphs [0072] & [0079]). 
Regarding claim 4, Roden teaches that no fan is provided in the casing 128 (Figures 1-3).
Regarding claim 6, Roden teaches that the vertically mounted enclosed body 105 having a vertical and lateral dimension, wherein (i) the fan 130 moves air over the fins 113 around the lower portion thereof, which does not have a wall; (ii) the fins 113 extend across the lower portion of the casing 115 (Figures 2-3, paragraphs [0068], & [0079]). 
Regarding claim 10, Roden teaches that a layer of thermal conductive adhesive is provided on the Peltier element 140 and an isolator 145 is provided between the cold plate 123 in the casing 128 and the hot sink 112 in the casing 115 (Figure3, paragraph [0073]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Roden et al (WO 2020/031123) as applied to claim 1 above, and further in view of Eden et al (PG-PUB US 2015/0270110).
Regarding claim 3, Roden does not teach the ozone generator as being a microplasma ozone generator. However, Eden et al disclose a microplasma ozone generating device (ABSTRACT & paragraph [0003]). Eden teaches that the microplasma ozone generator is highly scalable and inexpensive with reduced cost and weight (paragraphs [0039] & [0047]). Therefore, it would be obvious for one having ordinary skill in the art to utilize a microplasma ozone generator as suggested by Eden in order to generate ozone with low cost and less weight within the device of Roden.
Claims 5, and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al (WO 2020/031123) as applied to claims 1 and 6 above.
Regarding claim 5, Roden does not specifically teaches the dimension of the enclosed body 105 (Figures 2-3). However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). 
Regarding claim 7,  Roden teaches that air flow from lower portion of the fins 113 in the casing 115 through an inlet opening across from the lower portion of fins 126 in the casing 128 (Figures 2-3, paragraphs [0071]) & [0072]), but the dimension of the casing 115 appears different from that of the casing 128 (Figures 2-3). However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). 
Regarding claim 8, the casing 128  of Roden appears to have shorter length than that of the casing 115. However,  it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). Therefore, it would be obvious for one having ordinary skill in the art to construct the casing 128 having longer length than that of the casing 115. As such, the casing 128 extends downward below the casing 115 and comprises the lower opening aligned the lower outlet of the casing 115. 
Regarding claim 9, Roden teaches that a filter 300 is provided upstream of the ozone generator 600 to remove particles from air stream (Figure 1,paragraph [0075]). Although Roden does not specifically teach to position the filter 300 in the lower portion of the casing 128, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would be obvious for one having ordinary skill in the art to provide the filter at the lower portion of the casing 128 which is downstream of the ozone generator in order to remove particles from the air stream for protecting the ozone generator and rearranging such component is within ordinary skill in the art.
Claims 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Roden et al (WO 2020/031123).
Regarding claim 11, Roden et al disclose an ozone generating system (ABSTRACT & paragraph [0001]). The apparatus comprises
(1) an enclosed body 105 having a vertical and lateral dimension  and comprising a vertical panel 145 for separating a vertical-oriented casing 115 for heat transfer and a vertical-oriented casing 128 for cold transfer (i.e. a hosing… a …central wall… a… hot chamber and a… cold chamber…, Figures 2-3, paragraphs [0067], [0069], [0072] – [0073], & [0079]), wherein 
(a) the casing 115 includes a hole across from the upper portion to allow a fan 130 to move air over fins 113 through the lower portion of the casing (i.e. the hot chamber…an upper air inlet…a fan…a lower air outlet, and a hot chamber heat sink… Figures 2-3, paragraphs [0069] & [0072]) ; and 
(b) the casing 128 includes fins 126 and an inlet opening across from the lower portion to flow air to an outlet hole 129 at the upper portion (i.e. the cold chamber…a lower air opening…an upper air outlet..., and a cold chamber heat sink…, Figures 2-3, paragraphs [0071]) & [0072]); and 
(2) a Peltier element 140 provided in the panel 145 and located between a heat sink 112 in the casing 115 and a cold plate 123 of the casing 128 (i.e. a powered Peltier…, Figures 2-3, paragraph [0073]); and 
(3) a supplying line from the outlet 129 of the casing 128 to an ozone generator 600 (i.e. a conduit…, Figures 1-3, paragraphs [0066] & [0072]).
It has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). Thus, the lower portion of the casing 128 has the same width as that of the casing 115 is within ordinary skill in the art.
Roden teaches that the dehumidified air flows through drying agent 200 and a filter 300 to the ozone generator 600 (Figure 1). However, it has been held that omission of an element and its function is obvious if the function of the element is not desired (see MPEP 2144).  Therefore, omission of the drying agent and the filter between the electric dehumidifier and the supplying line is within ordinary skill in the art if the respective functions are not desired between the electric dehumidifier 100 and the supplying line. As a result, the supplying line from the outlet 129 of the casing 128 is directly connected to the ozone generator 600.
It should be noted that the limitation of “an air flow capacity of between 1 to 50 LPM” is not a structural limitation, rather a process-limiting parameter. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP 2114).
Regarding claim 12,  Roden teaches that water is condensed out of the casing 128 at the lower portion thereof (Figure 2, paragraphs [0072] & [0079])..
Regarding claim 13, Roden teaches that water is condensed out of the casing 128 at the lower portion thereof (Figure 2, paragraphs [0072] & [0079]). Although Roden does not teach the lower portion of the casing having a funnel-shaped cup, it has been held that, without persuasive evidence that the particular shape is significant; a change in shape is generally recognized as being within ordinary skill in the art In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (see MPEP 2144). Therefore, it would have been an obvious matter of design choice to make the lower portion of the casing 128 having a funneled-shape since such a modification would have involved a mere change in shape of a component.
Regarding claim 14, Roden teaches that no fan is provided in the casing 128 (Figures 1-3).
Regarding claim 15, Roden does not specifically teaches the dimension of the enclosed body 105 (Figures 2-3). However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). 
Regarding claim 16, the casing 128  of Roden appears to have shorter length than that of the casing 115. However,  it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (MPEP 2144). Therefore, it would be obvious for one having ordinary skill in the art to construct the casing 128 having longer length than that of the casing 115. As such, the casing 128 extends downward below the casing 115 and comprises the lower opening aligned the lower outlet of the casing 115. 
Regarding claim 17, Roden teaches that a filter 300 is provided upstream of the ozone generator 600 to remove particles from air stream (Figure 1,paragraph [0075]). Although Roden does not specifically teach to position the filter 300 in the lower portion of the casing 128, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. Therefore, it would be obvious for one having ordinary skill in the art to provide the filter at the lower portion of the casing 128 which is downstream of the ozone generator in order to remove particles from the air stream for protecting the ozone generator and rearranging such component is within ordinary skill in the art.
Regarding claim 18, Roden teaches that the Peltier element 104 is fit into a cut-out in the panel 145 (Figure 3, paragraph [0073]).
Regarding claim 19, Roden teaches that a layer of thermal conductive adhesive is provided on the Peltier element 140 (Figure3, paragraph [0073]).
Regarding claim  20, Roden teaches that an isolator 145 is provided between the cold plate 123 in the casing 128 and the hot sink 112 in the casing 115 (Figure3, paragraph [0073]).
Conclusion
Claims1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795